                                                                                        FILED
                                                                                        CLERK

   UNITED STATES DISTRICT COURT                                              6/29/2021 3:06 pm
   EASTERN DISTRICT OF NEW YORK                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF NEW YORK
                                                   X                           LONG ISLAND OFFICE
   ROBERT SHENCAVITZ,
                                                        MEMORANDUM OF
                          Plaintiff,                    DECISION & ORDER

                  -against-                             18-cv-5687 (GRB)(RML)

   YUJI SUGIMOTO,

                          Defendant.
                                                   X


  GARY R. BROWN, United States District Judge:

       Plaintiff Robert Shencavitz (“Shencavitz”), a sailboat rigging technician, while effecting

repairs on a sailboat owned by defendant Yuji Sugimoto (“Sugimoto”), struck his head on radar

equipment while ascending via pulley along the vessel’s mast. Sugimoto had no role in

supervising or directing the repairs, which were being performed by a boat yard at which

Shencavitz worked. A curious application of a provision of New York Labor Law, which

provides strict liability against owners for failure to provide proper safety equipment for work

done “at elevation,” presents an interesting issue in resolving Sugimoto’s motion for summary

judgment.



       FACTS

       The material facts are entirely undisputed. Sugimoto’s sailboat, called the “Yumi III,” is a

2005 42’ Beneteau sailing yacht equipped with two bathrooms, a full kitchen, air conditioning and

sufficient furnishings to sleep six people. Docket Entry (“DE”) 16, ¶¶ 1-5. On March 21, 2017,

while the sailboat was moored and maintained at Willis Marine Center, from which Sugimoto
                                            1
purchased the craft, the boatyard conducted repairs and maintenance of the sailboat’s rigging in

anticipation of installing an “inner forestay.” Id. ¶¶ 1, 16, 20, 25. Sugimoto, who paid for the

work, played no role in the work and was unaware of the details, though he was present at the time.

Id. ¶¶ 21-22, 26-27, 29.

       Todd Willis, the boatyard’s co-owner, repeatedly hoisted Shencavitz up the mast using the

halyard, the rope that raises and lowers the sails. DE 18 at 3-4. Rigging technicians, like

Shencavitz, typically ascend sailboat masts by being hoisted via the halyard, though a crane can

also be used. DE 16, ¶¶ 8-11. After two trips, Shencavitz suggested using a crane, but Jeff Willis

(the other co-owner of the boatyard) decided that, because doing so would require moving the

boat, it was faster and easier to continue to use the halyard. DE 18 at 4. At his deposition,

Sugimoto drew a picture of the scene:




                                                2
                              ,..,,«-ff
                             ·i~f~1 •
                                                             \
                                                                 ''\
                                                                       \




                        'Td !)0
                        W/1..-4-'J




DE 16, ¶ 31.

       On his third trip up the mast, Shencavitz struck the top of his head against the bottom of

the radar unit, sustaining injury. Id. ¶¶ 37, 40. Willis pulled Shencavitz into the radar mount, but

Shencavitz did not fall. Id. ¶¶ 39-40. The radar unit, which protruded from the mast, was plainly

visible. Id. ¶ 33. Shencavitz had successfully navigated the climb twice without difficulty,

pushing himself away from the mast to avoid contact with the unit. Id. ¶¶ 32, 36. The ship was

in good working order, with no relevant dangerous conditions. Id. ¶¶ 42-44.
                                               3
         Based on these facts, defendant moves for summary judgment.

         DISCUSSION

         This motion for summary judgment is decided under the oft-repeated and well-understood

standard for review for these matters, as discussed in Bartels v. Inc. Vill. of Lloyd Harbor, 97 F.

Supp. 3d 198, 211-12 (E.D.N.Y. 2015), aff'd, 643 F. App’x 54 (2d Cir. 2016), which discussion is

incorporated by reference herein. In sum, the question before the Court is whether, based upon

the undisputed facts, the defendants are entitled to judgment.

         The parties do not dispute that, under a traditional negligence analysis, Sugimoto cannot

be found liable. Wojcik v. 42nd St. Dev. Project, 386 F. Supp. 2d 442, 458 (S.D.N.Y. 2005) (“It

is settled law that where the alleged defect or dangerous condition arises from the contractor's

methods and the owner exercises no supervisory control over the operation, no liability attaches to

the owner ... under section 200 of the Labor Law.”). Plaintiff also does not appear to contest

defendant’s arguments as to his claim under New York Labor Law Section 241(6). Rather, the

only question here is whether any liability might attach as a result of New York’s “scaffold law,”

a provision related to workplace injuries associated with elevation differentials.

         Section 240(1) of the New York Labor Law provides as follows:

         All contractors and owners and their agents, except owners of one and two-family
         dwellings 1 who contract for but do not direct or control the work, in the erection,
         demolition, repairing, altering, painting, cleaning or pointing of a building or
         structure 2 shall furnish or erect, or cause to be furnished or erected for the

1
  Defendant’s contention that the subject yacht falls within the “one or two family dwelling” exception contained in
the statute proves unpersuasive. The sole case relied upon by defendant, Zahoransky v. Lissow, holds that “a court
must look to the use to which a defendant has put the property.” 831 N.Y.S.2d 357 (Sup. Ct. 2006) (citation
omitted). The yacht in Zahoransky, similarly appointed to the Yuma III, regularly functioned as a second home for
the defendant in that case. By contrast, Sugimoto only slept on the Yuma III overnight on occasion. Even
assuming, therefore, that the holding in Zahoransky is correct, it is inapplicable here.
2
  Any question about whether a sailboat would constitute a structure has been effectively eradicated by the New
York Court of Appeals, which has construed this word to include “any production or piece of work artificially built
up or composed of parts joined together in some definite manner.” Lewis-Moors v. Contel of New York, Inc., 78
N.Y.2d 942, 943 (1991) (applying statute to a telephone pole) (quoting Caddy v. Interborough Rapid Transit Co.,
195 N.Y. 415, 420 (1909) (applied to a train car)). A casual reading of this language might suggest that this
                                                         4
         performance of such labor, scaffolding, hoists, stays, ladders, slings, hangers,
         blocks, pulleys, braces, irons, ropes, and other devices which shall be so
         constructed, placed and operated as to give proper protection to a person so
         employed.


N.Y. Lab. Law § 240 (McKinney). “[T]he purpose of th[is] strict liability statute is to protect

construction workers not from routine workplace risks, but from the pronounced risks arising from

construction worksite elevation differentials . . . .” Runner v. New York Stock Exch., Inc., 13

N.Y.3d 599, 603 (2009). Following certification of questions by the Second Circuit, the Court of

Appeals clarified in Runner that the statute was not limited to “falling worker” and “falling object”

cases, as had sometimes been assumed. Id. at 604.

         But in further clarifying the questions asked, the New York Court of Appeals held that

“[t]he relevant inquiry—one which may be answered in the affirmative even in situations where

the object does not fall on the worker—is rather whether the harm flows directly from the

application of the force of gravity to the object.” Id. . Runner further held:

         Labor Law § 240 (1) was designed to prevent those types of accidents in which the
         scaffold, hoist, stay, ladder or other protective device proved inadequate to shield
         the injured worker from harm directly flowing from the application of the force of
         gravity to an object or person.

Id. (emphasis in original) (quoting Ross v. Curtis-Palmer Hydro-Elec. Co., 81 N.Y.2d 494, 501

(1993)). In subsequently applying the Court of Appeals’ determination to the case before it, in

which a plaintiff’s fingers were amputated by a rope being used to lower a reel of wire down a set

of stairs, the Second Circuit reiterated that “liability under New York Labor Law § 240(1) . . .

arises when ‘the harm [that causes an injury] flows directly from the application of the force of



definition of “structure” could apply to nearly anything. That conclusion, in fact, is the studied opinion of the New
York Court of Appeals. Caddy, 195 N.Y. at 421 (noting “the limitless variety of objects which may be described as
structures” (citing Flannigan v. Ryan, 85 N.Y.S. 947 (App. Div. 1903) (statute applied to an anchorage pier of the
Williamsburg Bridge) and Madden v. Hughes, 93 N.Y.S. 324 (App. Div. 1905), aff'd, 185 N.Y. 466 (1906)
(application to a scow)).
                                                          5
gravity to the object[.]’” Runner v. New York Stock Exch., Inc., 590 F.3d 904, 905 (2d Cir. 2010).

         This requisite that gravity act as the causal force limits the application of the statute in this

case. Plaintiff was injured during an ascent powered by the pull of the shipyard owner. Gravity

played no role in the accident. Plaintiff argues that certain language from the Court of Appeals in

Runner suggests that the statute should apply even without the motive force of gravity:

         it is generally agreed that the purpose of the strict liability statute is to protect
         construction workers not from routine workplace risks, but from the pronounced
         risks arising from construction work site elevation differentials, and, accordingly,
         that there will be no liability under the statute unless the injury producing accident
         is attributable to the latter sort of risk.

13 N.Y.3d at 603 (citation omitted). The argument has some appeal and, because the Runner court

found the statute applied to the facts of that case, any language about the statute’s limitations is

ultimately dicta. However, a close reading of Runner reveals that the decision, at every turn, was

limited to the application of the statute to gravity-induced accidents. Id. at 604 (finding that “the

governing rule” is concerned with “harm directly flowing from the application of the force of

gravity,” and so applying the statute because “the harm to plaintiff was the direct consequence of

the application of the force of gravity to the reel”); see also Rocovich v. Consol. Edison Co., 78

N.Y.2d 509, 514 (1991) (“The contemplated hazards [addressed by Section 240(1)] are those

related to the effects of gravity . . . .”). 3

         Any remaining doubt on this question is resolved by Gasques v. State, 15 N.Y.3d 869, 870

(2010), in which a plaintiff “was injured while repainting the inside of a leg of the Kosciuszko

Bridge, using a ‘spider scaffold.’ His hand was injured when it became caught between the scaffold

and the leg of the bridge, while the scaffold was ascending.” Holding the statute inapplicable, the



3
  Plaintiff, in fact, appears to concede this point, in observing that the Second Circuit “specifically noted that the
New York Court of Appeals held that liability under New York Labor Law section 240(1) arises when the harm
flows directly from the application of the force of gravity.” DE 18 at 7 (citing Runner, 590 F.3d at 905).
                                                            6
Court of Appeals upheld dismissal because the “injury was not the direct consequence of the

application of the force of gravity to an object or person.” Id. (quoting Runner, 713 N.Y.3d at

604). Therefore, this case, which involves an injury resulting from a hand-powered ascent, did not

result from the application of gravity to a person or object, and is therefore outside the ambit of

the statute.

        As an alternative basis for this holding, the instant accident was not “the direct consequence

of a failure to provide statutorily required protection against a risk plainly arising from a workplace

elevation differential.” Runner, 13 N.Y.3d at 605. As the Second Circuit subsequently explained:

        Despite the breadth of the statutory text, “New York limits liability under section
        § 240(1) to accidents related to the inherent effects of gravity,” Runner v. N.Y. Stock
        Ech., Inc., 568 F.3d 383, 386 (2d Cir.2009), “where protective devices are called
        for either because of a difference between the elevation level of the required work
        and a lower level or a difference between the elevation level where the worker is
        positioned and the higher level of the materials or load being hoisted or secured.”
        Rocovich v. Consol. Edison Co., 78 N.Y.2d 509, 514, 577 N.Y.S.2d 219, 583
        N.E.2d 932 (1991). In order to be entitled to recovery under § 240(1), a plaintiff
        must show both (1) the existence of an elevation-related hazard of the type
        encompassed by the statute, and (2) an injury proximately caused by the absence of
        proper protection from the hazard. See Wilinski v. 334 E. 92nd Hous. Dev. Fund
        Corp., 18 N.Y.3d 1, 7, 935 N.Y.S.2d 551, 959 N.E.2d 488 (2011).

Diaz v. Globalfoundries U.S., Inc., 616 F. App’x 450, 451–52 (2d Cir. 2015). Looked at from this

perspective, plaintiff undoubtedly faced an elevation-related hazard of the type encompassed by

the statute. But there is nothing to suggest that a failure to provide “proper protection” led to the

injury. Hoisting a rigger using the halyard is, as plaintiff acknowledges, a “typical” means of

working on sailboat rigging. The only other elevation mechanism suggested – the use of a crane

to lift the plaintiff – would not necessarily have avoided the accident. Thus, it cannot be said that

plaintiff’s “injuries were proximately caused by the absence of proper safety equipment.” Id. at

453.

         That the injury here had nothing to do with the hazards of working at elevation disposes
                                                  7
of the question. The New York Court of Appeals rejected a claim of a plaintiff who claimed injury

based upon his “need to work in a contorted position in order to avoid falling down the deep shaft

on which he was working.” Ross, 81 N.Y.2d at 500. Ross observed that “however unsafe the

makeshift ‘scaffold’ may have been in that respect, it cannot be said that the device did not serve

the core objective of Labor Law § 240(1)—preventing plaintiff from falling down the shaft.” Id.

at 501. The same is true of the unfortunate accident here. The plaintiff did not fall, and the injury

cannot be said to have been caused by the absence of protective equipment.

       CONCLUSION

       Based on the foregoing, defendant’s summary judgment motion is granted.

       The Clerk of the Court is directed to enter judgment consistent with this Order and

close the case.



SO ORDERED.

Dated: Central Islip, New York
       June 29, 2021
                                                      /s/ Gary R. Brown
                                                      GARY R. BROWN
                                                      United States District Judge




                                                 8
